Title: From Benjamin Franklin to Sir Alexander and Lady Dick: Joys of Prestonfield Adieu!, [15–20 October? 1759]
From: Franklin, Benjamin
To: Dick, Sir Alexander,Dick, Lady Janet


[October 15–20?, 1759]
Verses by Doctor Franklin to Sir Alexander and Lady Dick many years ago wrote at Coldstream on his return to England. ——October 1759

  1
Joys of Prestonfield Adieu!
Late found, soon lost, but still we’ll view
The’ engaging Scene—oft to these eyes
  Shall the pleasing Vision rise!
2
Hearts that warm towards a friend,
Kindness on kindness without end,
Easy converse—sprightly wit
These we found in Dame and Knight.

3
Chearfull meals, balmy rest,
Beds that never buggs molest,
Neatness and Sweetness all around
These at Prestonfield we found.
4
Hear O Heaven a strangers prayer,
Bless the hospitable pair!
Bless their sweet Bairns, and very Soon
Give these a Brother—Those a Son.

Verses addressd to Lady Dick by Robert Alexander Esquire— October 1759
1

What Franklin writes appears so fine,
I wish his thoughts and words were mine,
Why then so cruel coudst thou be,
As send his sprightly lays to me?

2
  
Alas! I’m of such Jealous mettle
That ever since I ne’er could settle,
Whate’er he feels he can express,
I silent stand—but feel no less.

3
  
Our prayers and sentiments the same
I love the Knight—adore the Dame
Unlike alone in this our Vow,
He prays for one Son—I for two.

4
  
But see what’s all he pleased to say
Thy Beauty could not make him stay
A lover gone you’ll understand,
Is not so good as—one at hand.

